                                                                  eeplaw.com #: 2737
Case 2:18-cv-03007-JS-AKT Document 320 Filed 09/03/20 Page 1 of 4 PageID
                                                                              80 Pine Street, 38th Floor
                                                                              New York, New York 10005
                                                                              T. 212.532.1116 F. 212.532.1176

                                                                              New Jersey Office
                                                                              576 Main Street, Suite C
                                                                              Chatham, New Jersey 07928

                                                                              JOHN ELEFTERAKIS*
                                                                              NICHOLAS ELEFTERAKIS
                                                                              RAYMOND PANEK

                                                                              OLIVER R. TOBIAS
                                                                              JEFFREY B. BROMFELD
                                           September 3, 2020                  FAIZAN GHAZNAVI
                                                                              GABRIEL P. HARVIS
                                                                              BAREE N. FETT
                                                                              STEPHEN KAHN
 BY ECF                                                                       EVAN M. LA PENNA

 Honorable A. Kathleen Tomlinson                                              KRISTEN PERRY – CONIGLIARO
                                                                              AIKA DANAYEVA
 United States Magistrate Judge                                               ARIANA ELEFTERAKIS
 Eastern District of New York                                                 MICHAEL INDELICATO
                                                                              MICHAEL MARRON
 100 Federal Plaza                                                            DOMINICK MINGIONE
                                                                              MARK NEWMAN
 Central Islip, New York 11722                                                AGGELIKI E. NIKOLAIDIS
                                                                              JOSEPH PERRY
                                                                              MARIE LOUISE PRIOLO *
        Re:    Jackson v. Nassau County, et al., 18 CV 3007 (JS) (AKT)        KEYONTE SUTHERLAND
                                                                              WAYNE WATTLEY
 Your Honor:                                                                  *Also Admitted In New Jersey


        I represent plaintiff in the above-referenced matter. I write to respectfully request
 that the Court lift the partial discovery stay imposed on March 6, 2020. The Nassau
 County defendants oppose this request. The Freeport defendants have not responded
 to e-mails seeking their position as of this writing.

 Background

       This wrongful conviction action was commenced on May 22, 2018. DE #1. After
 seeking a pre-motion conference in connection with a contemplated motion to dismiss,
 the Nassau County defendants moved to stay discovery by letter dated December 21,
 2018. DE #153. Plaintiff opposed that application by letter dated December 24, 2018.
 DE #154. The parties appeared at a pre-motion conference before the Hon. Joanna
 Seybert on January 16, 2019, at which the Court denied the stay application and
 ordered discovery to proceed while the motions were pending.

        The January 16th ruling was not reduced to writing, but was referenced at
 conferences before the Hon. Gary R. Brown. On June 3, 2019, Judge Brown instructed
 defendants to provide discovery to plaintiff, stating “in terms of discovery, you’re not
 withholding discovery on the grounds that you don’t think discovery has begun or
 because of the motion or anything like that, right? In other words, we’re not delaying
 this for the motion to dismiss which, as I understand, would not be completely
 dispositive in any event.” DE #197, p. 30, ln. 14-19; see also id. at p. 48, ln. 18-20 (THE
 COURT: “[W]e know what we have to do is look at those documents that you’re all
 going to share [to see if settlement is possible]. And if not, then we start depositions.”).
Case 2:18-cv-03007-JS-AKT Document 320 Filed 09/03/20 Page 2 of 4 PageID #: 2738

 Hon. A. Kathleen Tomlinson
 Sept. 3, 2020

        At the next conference before Judge Brown, on July 22, 2019, the Court again
 referenced Judge Seybert’s Jan. 19 ruling: “See, what I have to balance is this
 consideration, which is Judge Seybert’s [considering] the motion to dismiss that you
 made, with the specific instruction that we would continue discovery.” DE #204, p. 11, ln. 5-8
 (emphasis added).

        The parties first appeared before Your Honor on March 6, 2020, almost two
 years after commencement and – despite plaintiff’s diligent efforts – having completed
 only two non-party depositions. See, e.g., Orders dated September 23, 2019, October 21,
 2019 and November 27, 2019. In connection with a stipulated motion schedule for
 amendment of the complaint and the filing of a second round of motions to dismiss, the
 Court stated “…for the time being, I am staying all depositions until these issues are
 resolved.” DE #276, p. 33, ln. 16-17. Later, the Court explained that “…depositions
 are on hold until we get these things worked out, which means also until you get an
 answer on the motion to dismiss the second amended complaint.” Id. at p. 42, ln. 2-5.

       The amended complaint at issue was filed on March 27, 2020. DE #278. The
 second set of motions to dismiss (DE #288, 291) were fully briefed as of June 5, 2020.

 Governing Standard

         As the Honorable Marilyn D. Go explained in Hollins v. U.S. Tennis Ass’n, “Under
 Fed. R. Civ. P. 26(c), a district court may stay discovery during the pendency of a motion
 to dismiss for ‘good cause’ shown.” 469 F. Supp. 2d 67, 78 (E.D.N.Y. 2006) (collecting
 cases). “The mere filing of a motion to dismiss does not constitute ‘good cause’ for the
 issuance of a stay.” Id. (citations omitted). The three factors to be considered in
 determining whether a stay is appropriate are: “1) whether the defendant has made a
 strong showing that the plaintiff’s claim is unmeritorious; 2) the breadth of discovery
 and the burden of responding to it; and 3) the risk of unfair prejudice to the party
 opposing the stay.” Id. (citations omitted). Additional considerations include “the nature
 and complexity of the action, whether some or all of the defendants have joined in the
 request for a stay, and the posture or stage of the litigation.” Id. (citations omitted).

 Good Cause is Lacking to Further Stay Depositions

        If it should please the Court, the Hollins factors favor lifting the stay. First, the
 motions, now available for review, are non-dispositive and dilatory. The Nassau County
 defendants concede the validity of plaintiff’s § 1983 conspiracy, coercion and evidence
 fabrication claims, pressing only premature and failing arguments against the malicious
 prosecution claim, while the Freeport defendants offer baffling arguments lacking color.
 See DE #300-301. Plaintiff, on the other hand, expects his own anticipated motion for
 summary judgment on his § 1983 Brady claim to be well supported by the developed


                                               2
Case 2:18-cv-03007-JS-AKT Document 320 Filed 09/03/20 Page 3 of 4 PageID #: 2739

 Hon. A. Kathleen Tomlinson
 Sept. 3, 2020

 record and his claims are otherwise plausibly presented. Id.; cf. Walker v. City of New York,
 974 F.2d 293, 300 (2d Cir. 1992) (“[W]ithholding Brady material will virtually always
 lead to a substantial violation of constitutional rights.”).

         Second, the discovery sought is narrow and will cause no undue burden. The
 parties are in agreement about the preliminary witnesses, a schedule for the depositions
 of whom was tentatively set in November 2019. Each of these individuals, and the others
 plaintiff seeks to examine, have relevant information about the disputed events and will
 inevitably be deposed. See, e.g., Sanders v. Sheppard, 16 CV 6526 (CBA) (SJB), 2019 WL
 1574952, *2 (E.D.N.Y. Mar. 11, 2019) (“Thus, even if the moving defendants’ motions
 to dismiss are granted, this action will proceed and discovery will be conducted. Given
 the allegations in the complaints, the moving defendants are important witnesses in this
 case. Even assuming the moving defendants are dismissed, it is likely that the plaintiffs
 will continue to conduct discovery regarding these defendants as non-
 parties….Discovery of the moving defendants is inevitable regardless of the outcome of
 their motion to dismiss.”) (quoting Hollins, 469 F. Supp. 2d at 79 (brackets and internal
 quotation marks omitted). Indeed, the far-flung, retired police officer defendants will
 now, by virtue of the pandemic, avoid the prospect of travel to New York City, as
 plaintiff intends to conduct all depositions remotely.

         Third, a continued stay will prejudice plaintiff. The three-year statute of
 limitations on plaintiff’s § 1983 claims expires on February 16, 2021 and without
 depositions plaintiff may not uncover viable claims in time to assert them. See Martinez
 v. City of New York, 16 CV 79 (AMD) (CLP), 2018 WL 604019, *29 (E.D.N.Y. Jan. 24,
 2018) (finding prejudice where ability to meet limitations deadline jeopardized); see also,
 e.g., Garland-Sash v. City of NY, 04 CV 0301 (NGG) (LB), 2005 WL 2133592, *3 (E.D.N.Y.
 Sept. 1, 2005) (“statutes of limitations are strictly enforced”) (citations omitted).
 Moreover, the disputed events of twenty-five years ago grow more remote by the day,
 with witness memories less reliable and relevant documents subject to loss or
 destruction, inhibiting the quality of trial evidence. The stay further removes such
 incentive to explore a compromised resolution as depositions may provide.

        Fourth, despite its gravity and scope, this is not the sort of complex case that would
 warrant a continued stay, particularly at this advanced stage of litigation. Since the
 Nassau County defendants’ 2018 stay application was denied, no party has filed an
 application to stay depositions and plaintiff respectfully submits that good cause for such
 an application cannot be established. Hollins, 469 F. Supp. 2d at 79; Fed. R. Civ. P. 1.

       Accordingly, plaintiff respectfully requests that the Court lift the partial stay and
 permit plaintiff to take depositions while the motions to dismiss are pending.




                                              3
Case 2:18-cv-03007-JS-AKT Document 320 Filed 09/03/20 Page 4 of 4 PageID #: 2740

 Hon. A. Kathleen Tomlinson
 Sept. 3, 2020

       Thank you for your consideration of this request.

                                        Respectfully submitted,


                                        Gabriel P. Harvis

 cc:   All Counsel




                                          4
